 Case 1:91-cr-00167-WS Document 16 Filed 08/12/20 Page 1 of 4                    PageID #: 387




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION


UNITED STATES OF AMERICA                         )
                                                 )
v.                                               )   CRIMINAL NO. 91-0167-WS
                                                 )
                                                 )
MARZELLE JEFFERSON,                              )
                                                 )
       Defendant.                                )


                                            ORDER
       This matter comes before the Court on defendant Marzelle Jefferson’s Motion for
Modification of Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) as a Result of COVID-19
(doc. 10). The Government filed a Response (doc. 13) on August 11, 2020, indicating that “[t]he
United States does not oppose Jefferson’s motion.” (Doc. 13, PageID.163.) For the reasons set
forth below, the Motion is GRANTED.1
       Back in 1993, Jefferson entered a plea of guilty to one count of bank robbery, in violation
of 18 U.S.C. § 2113(a) (Count 1); one count of possession of a firearm during and in relation to a
crime of violence, in violation of 18 U.S.C. § 924(c)(1) (Count 3); and one count of being a felon
in possession of a firearm, in violation of 18 U.S.C. §§ 922(g) and 924(e). On February 10,
1994, Judge Butler sentenced Jefferson to a total term of imprisonment of 322 months, including
240 months on the bank robbery conviction, 262 months concurrent on the § 924(c)(1)
conviction, and 60 months consecutive on the felon-in-possession conviction. Jefferson
continues to serve that term of imprisonment today. According to Bureau of Prisons records,

       1
               Also pending is the Government’s Motion for Leave to File Under Seal (doc. 14).
In that Motion, the Government seeks leave to file under seal a copy of Jefferson’s recent
medical records from FCI Talladega, as well as a copy of his Presentence Investigation Report.
The Court agrees that these materials are helpful to evaluate Jefferson’s motion for
compassionate release, and that they are properly submitted under seal to safeguard Jefferson’s
privacy and to protect his personal history and personally identifiable information from public
disclosure. Accordingly, the Government’s Motion for Leave to File Under Seal is GRANTED.
The exhibits found at docket entry 15 (consisting of medical records and the PSR) shall be
maintained UNDER SEAL by the Clerk of Court.
 Case 1:91-cr-00167-WS Document 16 Filed 08/12/20 Page 2 of 4                      PageID #: 388




Jefferson has a projected release date of November 30, 2021. He is presently housed at FCI
Talladega, in Talladega, Alabama.
       Jefferson is one of numerous defendants who has petitioned this Court for compassionate
release or modification of sentence based on the effects of the COVID-19 pandemic. In his
Motion, filed pro se, Jefferson invokes 18 U.S.C. § 3582(c)(1)(A)(i), as amended by § 603 of the
First Step Act enacted in December 2018. That section allows a defendant to petition the Court
directly for reduction of a term of imprisonment for “extraordinary and compelling reasons,”
without a motion by the Director of the Bureau of Prisons (“BOP”), but only “after the defendant
has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a
motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
warden of the defendant’s facility, whichever is earlier.” § 3582(c)(1)(A). In his Motion,
Jefferson shows that he submitted a written request for compassionate release to the Warden of
FCI Talladega on March 10, 2019. (Doc. 10, Exh. I, PageID.134-36.) Jefferson further shows
that the Warden found him eligible for reduction in sentence, but nonetheless denied the request
in writing on April 24, 2020 for the stated reason that “in light of his criminal history and the
nature and circumstances of his offense, his release at this time would minimize the severity of
his offense.” (Doc. 10, Exh. II, PageID.137-38.) Under these circumstances, Jefferson is
authorized by the amended version of the statute to request judicial modification of his term of
imprisonment on the ground that “extraordinary and compelling reasons warrant such a
reduction.” 18 U.S.C. § 3582(c)(1)(A)(i).
       The statute is clear that any such reduction of a sentence for “extraordinary and
compelling reasons” must be “consistent with applicable policy statements issued by the
Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission’s applicable
policy statement, set forth at Application Note 1 to the Commentary of § 1B1.13 of the Federal
Sentencing Guidelines, defines “extraordinary and compelling reasons” justifying sentence
reduction as including (i) the defendant’s serious medical condition diminishing his ability to
provide self-care within the environment of a correctional facility; (ii) the advanced age of the
defendant; (iii) family circumstances such as death or incapacitation of the caregiver of the
defendant’s minor children; and (iv) other reasons “[a]s determined by the Director of the Bureau
of Prisons.” Id. Jefferson’s Motion directly implicates and satisfies the first and second




                                                 -2-
 Case 1:91-cr-00167-WS Document 16 Filed 08/12/20 Page 3 of 4                        PageID #: 389




categories of extraordinary and compelling reasons as delineated in the Sentencing
Commission’s policy statement.
       Perhaps the most straightforward means of demonstrating the existence of extraordinary
and compelling reasons for compassionate release in this case is to apply Application Note 1(B)
of the Commentary of § 1B1.13 of the Sentencing Guidelines. In that subsection, the Sentencing
Commission promulgated a policy statement that extraordinary and compelling reasons for
modification of sentence may exist where “[t]he defendant (i) is at least 65 years old; (ii) is
experiencing a serious deterioration in physical or mental health because of the aging process;
and (iii) has served at least 10 years or 75 percent of his term of imprisonment, whichever is
less.” U.S.S.G. § 1B1.13, App. Note 1(B). Jefferson meets all of these criteria, inasmuch as the
information presented to this Court reflects that Jefferson (i) is 69 years old; (ii) suffers from
significant age-related health conditions, including severe coronary artery disease, hypertension,
type 2 diabetes, rheumatoid arthritis, strokes that have left him partially paralyzed on his left
side, glaucoma in both eyes, gout, lower back pain and incontinence, all of which are confirmed
in the medical records; and (iii) has served more than 250 months of his sentence, thus exceeding
75% of the total imposed term of imprisonment. On these facts, Jefferson has made a showing
of “extraordinary and compelling reasons” supporting compassionate release within the meaning
of 18 U.S.C. § 3582(c)(1)(A)(i).2
       Of course, even where a defendant has properly brought a Motion for Compassionate
Release, and even where the defendant has made the requisite showing of extraordinary and
compelling reasons, the Court may reduce the term of imprisonment only “after considering the
factors set forth in section 3553(a) to the extent they are applicable.” 18 U.S.C. § 3582(c)(1)(A).
The undersigned has considered all of those factors here, including among others the nature and
circumstances of the offense and the history and characteristics of the defendant. The Court
recognizes the seriousness of the underlying offense conduct, as well as Jefferson’s extensive
prior criminal history, all as documented in the Presentence Investigation Report and as reflected
in the length of sentence selected by Judge Butler in 1994. However, the Court also recognizes
that at present, Jefferson’s health is severely compromised, he has served all but a tiny fraction of

       2
                The Government concurs. Indeed, in its Response, the Government writes that it
“agrees that Jefferson’s age and medical conditions make him eligible for compassionate release
consideration during the COVID-19 pandemic.” (Doc. 13, PageID.163.)


                                                  -3-
 Case 1:91-cr-00167-WS Document 16 Filed 08/12/20 Page 4 of 4                       PageID #: 390




the sentence imposed in this case (after accounting for good-time credits), and his various serious
medical conditions collectively place him at a heightened risk of contracting COVID-19 in the
environment of a correctional facility, despite the BOP’s well-documented efforts to prevent and
control coronavirus transmissions at FCI Talladega and other federal correctional institutions. It
also bears noting that there are presently active cases of COVID-19 among the inmate population
at the facility where Jefferson is housed. Taking into account all of these considerations, as well
as the Government’s non-opposition, the Court finds that reduction in Jefferson’s sentence for
compassionate release purposes is warranted pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended
by the First Step Act of 2018.
       Accordingly, and after considering the applicable factors provided in 18 U.S.C. § 3553(a)
and the applicable policy statements issued by the U.S. Sentencing Commission, Marzelle
Jefferson’s Motion for Modification of Sentence (doc. 10) is GRANTED. His previously
imposed sentence of imprisonment of 322 months is reduced to TIME SERVED, subject to the
following provisions:
       1.      This Order is stayed for up to 14 days, for the verification of the defendant’s
               residence and/or establishment of a release plan, to make appropriate travel
               arrangements, and to ensure the defendant’s safe release. The defendant shall be
               released as soon as a residence is verified, a release plan is established,
               appropriate travel arrangements are made, and it is safe for the defendant to
               travel. There shall be no delay in ensuring travel arrangements are made. If more
               than 14 days are needed to make appropriate travel arrangements and ensure the
               defendant’s safe release, the parties shall immediately notify the Court and show
               cause why the stay should be extended;
       2.      The defendant must provide the complete address where he will reside upon
               release to the Probation Office in the district where he will be released because it
               was not included in the motion for sentence reduction; and
       3.      The defendant’s previously imposed conditions of supervised release are
               unchanged.
       DONE and ORDERED this 12th day of August, 2020.

                                              s/ WILLIAM H. STEELE
                                              UNITED STATES DISTRICT JUDGE


                                                 -4-
